7 N.Y.3d 825 (2006)
In the Matter of ELLIS EILAND, Appellant,
v.
THOMAS POOLE, as Superintendent of Five Points Correctional Facility, Respondent.
Court of Appeals of New York.
Submitted September 5, 2006.
Decided September 12, 2006.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, Fourth Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).